DAVID A. ARONSON, CPA, P.A. 1th Street North Miami Beach, FL 33162 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use of our audit report dated October 26, 2010 and our review report dated November 10, 2010, in this Registration Statement on Form S-1 of Yellow7, LLC. for the registration of shares of its common stock.We also consent to the reference to our firm under the heading “Experts” in such Registration Statement /s/ David A. Aronson, CPA, P.A. David A. Aronson, CPA, P.A. North Miami Beach, FL November 8, 2010
